COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-088-CV

IN THE INTEREST OF J.J.M., A CHILD

                                    ----------

            FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s May 25, 2009 letter to the court in which

appellant states that he will not pursue the appeal.      The court construes

appellant’s letter as a motion to dismiss the appeal pursuant to rule 42.1(a) of

the Rules of Appellate Procedure. Tex. R. App. P. 42.1(a). No decision of this

court having been delivered before we received this motion, we grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a), 43.2(f).




                                                 PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 11, 2009


      1
          … See Tex. R. App. P. 47.4.